Citation Nr: 1045416	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left foot 
disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus, type II, and Agent Orange exposure.  

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus, type II, and Agent Orange exposure.  

5.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to the 
Veteran's service-connected diabetes mellitus, type II, and Agent 
Orange exposure.  
6.  Entitlement to service connection for a kidney disorder, to 
include as secondary to the Veteran's service-connected diabetes 
mellitus, type II, and Agent Orange exposure.  

7.  Entitlement to service connection for bronchitis, to include 
as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2007 and January 2009 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The September 2007 decision declined to reopen 
previously denied claims of service connection for a left foot 
disorder and PTSD, while the January 2009 decision denied service 
connection for diabetic retinopathy, erectile dysfunction, a 
kidney disorder, and bronchitis.

The issue of reopening a claim of service connection for PTSD has 
been recharacterized.  A Veteran, as a layperson, is not 
competent to distinguish between variously diagnosed psychiatric 
disorders, and hence a claim of service connection for one must 
be construed as a claim of service connection for all.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for hypertension, 
to include as secondary to Agent Orange exposure has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over is and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record shows that at the June 2010 
Board hearing, the Veteran testified that he was currently 
receiving Social Security disability benefits.  See Hearing 
Transcript, p. 20.  Those reports are not of record.  Thus, 
additional action in this regard is needed.

The United States Court of Appeals for Veterans Claims has 
repeatedly held that when VA is on notice that there are Social 
Security Administration records relevant to the claim on appeal 
for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) 
(West 2002 & Supp. 2010).  Under these circumstances, an attempt 
should be made by the RO to obtain these records.  

It is also noted that the Veteran testified to receiving 
treatment for his current disabilities every three months at his 
local VA outpatient treatment facility.  The RO/AMC should ensure 
that the claims folder contains updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from 
the VA North Texas Health Care System in 
Dallas, Texas, as well as all associated 
clinics and any other VA facility 
identified in the record or by the Veteran.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  The veteran 
should also be provided with an opportunity 
to submit such reports.  

2.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  If the requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims currently on 
appeal.  If the benefits sought in 
connection with the claims remain denied, 
the Veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the appropriate time period 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



